Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mcgrath et al. (US 2018/0223389 A1).
1. A sensor system for use with a measuring device (measurement apparatus, paragraph 0018; a measuring device being adapted to determine the volume and/or mass of a solid component retained in a receptacle, paragraph 0015), said measuring device being of the type adapted to measure the volume of a desired solid in component in a sample volume of a solid-liquid slurry obtained from either a carbon-in-pulp or carbon-in-leach process and said solid-liquid slurry comprises granular carbon particles, ore pulp, and water, said carbon-in-pulp or carbon-in-leach process including at least one retention tank, the measurement apparatus including: a receptacle  (receptacle, paragraph 0015) for receiving the sample volume of the slurry; a screen provided in the receptacle for separating out the desired solid component from a remainder of the slurry, wherein the solid component is retained in the receptacle to form a bed therein and the remainder is exhausted from the receptacle (screening a sample volume to retain the desired solid component, paragraph 0045); and wherein said sensor system is adapted to measure at least one of the following parameters in either the retained solid component (a measuring device being adapted to determine the volume and/or mass of a solid component retained in a receptacle, paragraph 0015), or the exhausted remainder, or both: a) pH (Potential Hydrogen) b) Dissolved oxygen (volume of dissolved oxygen, paragraph 0091) c) Pulp density  (pulp density, paragraph 0091) d) Carbon content, in either the solid material or the solution (analyzing the carbon concentration, paragraph 0089), without direct physical contact with either.
s 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The measuring system in Mcgrath does not include the use of an X-ray emitter/detector as defined in claim 2. Mcgrath does not teach the details of the control system as required by claims 3-5.
Claims 6-8 are allowed
The following is an examiner’s statement of reasons for allowance: Mcgrath does not teach determing parts per million of retained gold within the granular as required by independent claim 6. Dependent claims 7 and 8 are allowable for depending on claim 6 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884